PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








In re Application of:
XIAOWEI, TENG 
Application No. 15/931,069
Filed:  May 13, 2020
Attorney Docket No.: ORP013CONPCT 
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:





This is a decision on the requests for refund filed February 02, 2022.

The request for refund is GRANTED.

Applicant request a refund of $1,050.00 for duplicate petition fees paid December 13, 2021 and December 21, 2021, for the filing of a petition under 37 CFR 1.137(a) for a patent abandoned unintentionally.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $1,050.00, has been refunded to applicant’s credit card on April 14, 2022. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions